Beasley, J.
(dissenting). I respectfully dissent.
1 agree with the majority that the issue is whether, under the venue statute, the cause of action asserted by plaintiff-appellee arose in Ma-comb County.1
Plaintiff-appellee is a hospital located in Ma-comb County. By the device of making a corporation located in Wayne County a party-defendant, defendant-appellant was able to litigate and obtain a substantial judgment against plaintiff-appellee in Wayne County.2 The within cause of action which sounds in tort arises out of allegedly improper, unlawful garnishments secured to attempt collection of the judgment.
Plaintiff-appellee does its banking in Macomb County, just as every phase of its operation is in *180Macomb County. But, the bank with which the hospital does business has its main office in Detroit and does business in Macomb County by means of branch offices.
Thus, the garnishment of which plaintiff-appellee complains was issued out of the Wayne County Circuit Court on a Wayne County judgment against a Macomb County hospital seeking to tie-up funds deposited by the Macomb County hospital in a bank branch located in Macomb County. Service of the garnishment was made in Wayne County. The alleged injury to plaintiff arises out of improperly freezing the funds of a Macomb County hospital in a bank doing business in Macomb County.
I believe this is sufficient to bring plaintiffs cause of action under MCLA 600.1627; MSA 27A.1627.3 At least "part of the cause of action arose” in Macomb County. As such, venue was properly laid in Macomb County.
Defendants’-appellants’ further motion to disqualify the entire Macomb County circuit bench is totally and entirely without merit.
I would vote to affirm.

MCLA 600.1627; MSA 27A.1627 provides as follows:
"Sec. 1627. Except for actions founded on contract and for the actions listed in sections 1605, 1611 and 1615, the county in which all or a part of the cause of action arose is a proper county in which to commence and try the action. * * * .” (Footnote omitted.)


 National Pharmaceutical Services, Inc v Harrison Community Hospital, 67 Mich App 286; 241 NW2d 76 (1976), lv den, 397 Mich 824 (1976).


 See, Davis v Frankenlust Twp, 118 Mich 494; 76 NW 1045 (1898), as authority for the proposition that the case arose where the injury occurred.